

116 S1651 IS: Improved Employment Outcomes for Foster Youth Act of 2019
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1651IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Casey (for himself, Mr. Portman, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to include foster care transition youth as members of
 targeted groups for purposes of the work opportunity credit.1.Short titleThis Act may be cited as the Improved Employment Outcomes for Foster Youth Act of 2019.2.Inclusion of foster care transition youth for purposes of work opportunity credit(a)In generalParagraph (1) of section 51(d) of the Internal Revenue Code of 1986 is amended—(1)by striking or at the end of subparagraph (I);(2)by striking the period at the end of subparagraph (J) and inserting , or; and(3)by adding at the end the following new subparagraph:(K)a qualified foster care transition youth..(b)Qualified foster care transition youthSubsection (d) of section 51 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(16)Qualified foster care transition youthThe term qualified foster care transition youth means any individual who is certified by the designated local agency as—(A)not having attained age 27 as of the hiring date, and(B)having been in foster care (within the meaning of section 477 of the Social Security Act) after attaining the age specified in section 477(a)(7) of the Social Security Act..(c)Effective dateThe amendments made by this section shall apply with respect to individuals who begin work for the employer after the date of the enactment of this Act.